JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed June 30, 2002, be affirmed. The court properly dismissed appellant’s complaint in light of his failure *503to comply with the standing pre-filing injunction. See Stick v. United States, 773 F.Supp. 469 (D.D.C.1991), aff'd, 976 F.2d 1445 (D.C.Cir.1992) (table case).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.